NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10011

              Plaintiff - Appellee,              D.C. No. 2:13-cr-01310-NVW

  v.
                                                 MEMORANDUM*
JUAN ESCALANTE-RENTERIA, a.k.a.
Juan Escalante Renteri, a.k.a. Juan
Escalante Renteria, a.k.a. Juan Escalante-
Renteri,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Howard D. McKibben, District Judge, Presiding**

                          Submitted September 23, 2014***

Before:       W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Juan Escalante-Renteria appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Escalante-Renteria’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Escalante-Renteria the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Escalante-Renteria has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                            2                                     14-10011